Citation Nr: 0601492	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-30 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than December 
10, 2001, for service connection for paranoid schizophrenia, 
major depression, recurrent as a result of clear and 
unmistakable error (CUE) in an August 1988, rating decision 
denying service connection for a nervous condition.

2.  Entitlement to an effective date earlier than December 
10, 2001, for basic eligibility for Dependents' Educational 
Assistance under Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision, which 
granted service connection for schizophrenia, paranoid type, 
and major depression, recurrent, with an initial evaluation 
of 100 percent effective from December 10, 2001, and 
established basic eligibility for Dependents' Educational 
Assistance.  The decision also reflects denials of service 
connection for post-traumatic stress disorder, exposure to 
ionizing radiation, and asbestos exposure; however, the 
veteran initiated an appeal only with regards to the 
effective dates of service connection for paranoid 
schizophrenia/major depression and basic eligibility for 
Dependents' Educational Assistance.


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for service 
connection for paranoid schizophrenia and major depression, 
recurrent, was received on December 10, 2001.

2.  The regional office's decision of August 1988, which 
denied the veteran's claim for entitlement to service 
connection for a nervous condition, was supported by evidence 
then of record and the applicable statutory and regulatory 
provisions existing at that time were correctly applied; that 
decision was not undebatably erroneous. 


CONCLUSIONS OF LAW

1.  An effective date earlier than December 10, 2001, for 
service connection for paranoid schizophrenia, major 
depression, recurrent is not warranted.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400(q) (2005).  

2.  An effective date earlier than December 10, 2001, for 
basic eligibility for Dependents Educational Assistance is 
not warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

In a letter dated in August 2003 the RO provided the notice 
required by section 5103 of the VCAA for the claim of 
entitlement to service connection for paranoid schizophrenia 
and major depression.  Sufficient evidence became of record 
to grant this claim and basic eligibility to Dependents 
Educational Assistance was derived therefrom.  Therefore, no 
further development is needed.

The Board notes that entitlement to an effective date earlier 
than December 10, 2001, for paranoid schizophrenia and major 
depression, recurrent, and basic eligibility to Dependents 
Educational Assistance are "downstream" issues, that is, 
they are raised by means of a Notice of Disagreement rather 
than in an application for benefits.

The General Counsel of VA has held that when a claimant 
raises a new, "downstream" issue, or claim, in a notice of 
disagreement, the VCAA does not require VA to provide a new 
notice under section 5103 so long as it addresses the new 
issue in a Statement of the Case and provided that it gave a 
section 5103 notice in conjunction with the initial claim.

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

VAOPGCPREC 8-03, a precedent opinion of VA General Counsel 
thus indicates that a separate notice under section 5103 need 
not be furnished concerning a "downstream" issue when VA 
has otherwise notified the claimant of the procedural and 
substantive matters of which the VCAA requires a claimant be 
informed.  The Board is bound by precedent opinions of the 
General Counsel of VA. 38 U.S.C.A. § 7104(c) (West 2002).

Provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (holding VCAA 
does not apply to Board CUE motions); see also, Baldwin v. 
Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims, and does not require remand of RO CUE 
claims).

Law and Regulations

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 
3.105(a).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never raise to the stringent 
definition of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1996); Fugo at 44 (citing Russell, 3 Vet. App. at 314).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in hearing testimony, written statements, and 
argument, VA records for treatment from 1987-1989, 1992, 
1995, and 2003 including a VA examination report, and various 
private medical records/reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the record indicates that an earlier effective 
date for service connection for paranoid schizophrenia/ major 
depression, recurrent, and basic eligibility for Dependents 
Educational Assistance, is not warranted, as a revision of 
the August 1988 rating decision based on CUE is not 
warranted.

The veteran's contention, in essence, is that the RO did not 
properly develop the evidence regarding his claim.  He 
asserts that CUE exists because the August 1988 determination 
was based on partial service medical records and the RO did 
not afford the veteran a VA examination in order to ascertain 
and clarify his current diagnosis.  (Video Conference 
Transcript (VCT) at pp. 7-8)  An attack on improper 
procedure, specifically, VA's fulfillment of the duty to 
assist, cannot be the basis of CUE.  Elkins v. Brown, 8 Vet. 
App. 391 (1995).  As stated in Caffrey v. Brown, 6 Vet. App. 
383 (1994), an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  
The VA's alleged breach in the duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  Id. at 383-
84.  Notwithstanding this legality, even if the failure to 
order a VA examination was a recognized basis for a CUE 
claim, there is no assurance that the additional medical 
evidence presented by a VA examination "would have 
manifestly changed the outcome at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); see also 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The United 
States Court of Appeals for the Federal Circuit upheld this 
standard in Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).

The Board finds the record is factually correct in all other 
respects.  The RO acknowledged in the August 1988 rating 
decision that service medical records were incomplete.  
Correspondence shows that the RO tried to obtain these 
records, but they were at the Army Board for Correction of 
Military Records and were unavailable.  It is also noteworthy 
that the veteran asserted shortly after the August 1988 
rating decision that VA was wasting its time trying to obtain 
additional service medical records, as none existed.  (Ref. 
Report of Contact, August 22, 1988)  The rating decision, 
nonetheless, summarized the pertinent information from the 
veteran's service medical and personnel records with detailed 
information as far as dates of inpatient treatment and 
diagnoses.  The August 1988 rating decision refers to the 
veteran's 1982 hospitalization from October 16-November 2 
with a discharge diagnosis of mixed personality traits with 
paranoid features.  A copy of the actual Medical Record 
Report shows a diagnosis of "mixed personality traits with 
paranoid features, acute, mild, untreated, improved; 
manifested by behavioral problems and paranoid thinking."  
(Emphasis added.)  The difference between the two is one of 
summarization without altering or deleting essential 
information.  The decision also refers to a Disposition Form 
dated July 29, 1983, which reflects inpatient care from July 
24-29, 1983, with a final diagnosis of mixed personality 
disorder with sociopathic, paranoid, and passive-aggressive 
features.  Copies of the service medical records confirm the 
accuracy of the information with one difference in semantics; 
namely, the August 1988 rating decision uses the word 
"psychopathic" instead of "sociopathic".  Reference to 
Dorland's Illustrated Medical Dictionary, 29th Ed. (W.B. 
Saunders Co., 2000), however, reveals that both words refer 
to antisocial behavior or antisocial personality disorder.  
The pivotal fact is that the veteran's service medical 
records show only Axis II diagnoses (Personality disorders), 
which is accurately reflected in the August 1988 rating 
decision.  

The Board's review of the record indicates post-service 
medical records begin in May 1987, well beyond one year after 
the veteran's discharge from service.  The August 1988 rating 
decision refers to VA inpatient records dated in May 1987 and 
in June 1987, the latter of which resulted in the initial 
diagnosis of paranoid schizophrenia.  Post-service records 
are accurately portrayed.  Consequently, there is no basis to 
conclude that the August 1988 rating decision contained CUE 
based on fact.  The rating decision correctly reflected the 
veteran's final inservice diagnosis of mixed personality 
disorder; and based on that diagnosis, the RO denied the 
veteran's claim for service connection for a nervous 
condition, noting that personality disorders are a 
constitutional or developmental abnormality that are not 
considered a disability under the law, which was a correct 
statement of extant law.  38 C.F.R. § 3.303(c) (1984).

It is clear that the pertinent service medical records were 
before the adjudicator in August 1988, as well as post-
service VA medical records, and that the extant evidence 
contained medical findings that could reasonably support a 
denial of service connection in this case.  To the extent 
that the veteran's disagreement can be construed as with how 
the RO weighed or evaluated the evidence that was of record, 
the Board notes that an allegation that an RO inappropriately 
weighed the evidence does not fit the definition of a viable 
CUE claim.  Specifically, in Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated and misinterpreted the evidence available to it 
at the time of a final prior determination (i.e., a 
reweighing of the evidence) is not the type of administrative 
error reversible under 38 C.F.R. § 3.105(a).  In this case, 
while some evidence, such as the references to paranoid 
features and paranoid thinking, could be construed to support 
the claim, there was ample evidence that weighed against it.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error -- there was no CUE.  In light of the above, the 
Board finds that the claim must be denied due to the absence 
of legal merit under the law.  See Luallen, 9 Vet. App. at 
96; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

As described above, the veteran's contention is that he is 
entitled to an earlier effective date for service connection 
for paranoid schizophrenia, major depression, recurrent, and 
eligibility for Dependents' Educational Assistance based on 
CUE.  Procedurally, the veteran filed his initial claim for 
service connection for a nervous condition in 1987 and an 
application to reopen the claim in March 1990, which was 
finally denied in April 1990.  38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).   The effective 
date of an evaluation and award of compensation after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii).  No contact or correspondence from the 
veteran appears of record prior to December 10, 2001, that 
can be construed as a claim to reopen service connection for 
paranoid schizophrenia after the final decision in April 
1990.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (even 
an informal claim for VA benefits "must identify the benefit 
sought.")  The September 2001 statement in support of claim 
noted only "review for possible reopen claim".  No specific 
disability was identified.  Significantly, as of September 
2001, service connection had been previously and finally 
denied for back injury residuals, right thumb injury 
residuals and eye injury residuals, in addition to a 
psychiatric disorder.  Thus, as the September 2001 statement 
from the veteran does not specify any particular disorder, it 
cannot be held to represent an informal claim under 38 C.F.R. 
§ 3.155.

The Board also notes that while the complete service records 
received in 2002 and 2003 served as a basis to reconsider the 
veteran's initial claim for service connection, these records 
did not present matters that by themselves or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a) and (c).  As discussed earlier, service medical 
records showed only diagnoses in Axis II (personality 
disorders) and post-service medical records indicated the 
first diagnosis of paranoid schizophrenia three years after 
the veteran separated from service.  The complete service 
records presented the same information.  The RO evidently 
reopened the veteran's claim based on the medical report from 
D.N., Ph.D., which provided medical nexus evidence that 
related the veteran's service with his current diagnoses of 
paranoid schizophrenia and major depression, recurrent.  
Because the additional service medical records did not 
constitute new and material evidence to reopen the veteran's 
claim, he is not entitled to an effective date back to his 
initial claim for service connection in 1987.


ORDER

An effective date earlier than December 10, 2001, for service 
connection for paranoid schizophrenia and major depression, 
recurrent, is denied.

An effective date earlier than December 10, 2001, for basic 
eligibility for Dependents' Educational Assistance under 
Title 38, United States Code, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


